 Case 5:20-cv-11407-JEL-DRG ECF No. 4 filed 08/10/20   PageID.8   Page 1 of 5



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


WASEEM ALAM,

                 Plaintiff,

                                  CASE NO. 5:20-CV-11407
v.                                HONORABLE JUDITH E. LEVY

M.D. CARVAJAL,

               Defendant.
____________________________/

              OPINION AND ORDER OF DISMISSAL

     The Court has before it Plaintiff Waseem Alam’s pro se civil rights

complaint brought pursuant to Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 388 (1971). At the time he

instituted this action, Plaintiff was a federal prisoner at the Federal

Correctional Institution in Milan, Michigan. When he submitted his

complaint, Plaintiff did not pay the required $350.00 filing fee and

$50.00 administrative fee, nor did he submit an application to proceed

without prepayment of the filing fee.        See 28 U.S.C. § 1915(a)(2);

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), overruled

on other grounds, Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007); see
 Case 5:20-cv-11407-JEL-DRG ECF No. 4 filed 08/10/20   PageID.9   Page 2 of 5



also LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

Consequently, on June 9, 2020, the Court issued an Order of Deficiency

requiring Plaintiff to either pay the full filing fee and administrative fee

or submit a properly completed application to proceed without

prepayment of the filing fee within 30 days – by July 9, 2020. The

order provided that if he did not do so, his case would be dismissed.

     Plaintiff did not correct the filing fee/application deficiency, or

otherwise respond to the court’s order, within the allotted time.

Federal Rule of Civil Procedure 41(b) authorizes a federal court to

dismiss a case based upon the “failure of the plaintiff to prosecute or to

comply with these rules or any order of the court . . .,” Fed. R. Civ. P.

41(b), and Rule 41.2 of the Local Rules of the Eastern District of

Michigan authorizes the court to dismiss a case “when it appears that . .

. the parties have taken no action for a reasonable time.” E.D. Mich.

L.R. 41.2.   The Court may thus dismiss a civil action for failure to

prosecute pursuant to those rules. See Mulbah v. Detroit Bd. of Ed.,

261 F.3d 586, 589 (6th Cir. 2001) (citing Link v. Wabash R.R. Co., 370

U.S. 626 (1962)). Because Plaintiff failed to correct the deficiency and



                                     2
Case 5:20-cv-11407-JEL-DRG ECF No. 4 filed 08/10/20   PageID.10   Page 3 of 5



comply with the Court’s order, his case is subject to dismissal for want

of prosecution.

        Additionally, in this case, the Federal Bureau of Prisons website

indicates that Plaintiff was released from federal custody on July 24,

2020.    See Waseem Alam Profile, Federal Bureau of Prisons Inmate

Locator, https://www.bop.gov/inmateloc/. Plaintiff’s complaint requests

that the Court “grant a release from custody under petitioner[’]s own

recognizance.” (ECF No. 1, PageID.2.) Because Petitioner has already

received the requested relief, the Court dismisses the case as moot.

        Finally, on June 11, 2020, the Court issued a Notice Regarding

Parties’ Responsibility to Notify Court of Address Change. That notice

provided that the failure to promptly notify the Court of an address

change or updated contact information may result in dismissal of the

case. The Local Rules of the Eastern District of Michigan authorize

the Court to dismiss a case based upon a party’s failure to keep the

Court apprised of address changes and updated contact information.

See E.D. Mich. L.R. 11.2. Pro se litigants have the same obligation as

an attorney to notify the court of an address change. Carey v. King,

856 F.2d 1439, 1441 (9th Cir. 1988); Watsy v. Richards, No. 86-1856,

                                     3
Case 5:20-cv-11407-JEL-DRG ECF No. 4 filed 08/10/20   PageID.11   Page 4 of 5



1987 WL 37151 (6th Cir. April 20, 1987); Thompkins v. Metrish, No.

2:07-CV-12; 2009 WL 2595604, *1 n. 1 (W.D. Mich. Aug. 20, 2009).

     Plaintiff has not provided the Court with an updated address or

other contact information after his release from federal custody. He

has thus failed to comply with Local Rule 11.2 and the Court’s notice.

Consequently, his case is subject to dismissal for this additional reason.

See White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002)

(affirming dismissal of complaint for want of prosecution based upon

failure to provide current address); Harkleroad v. Astrue, No.

4:03-CV-15, 2011 WL 3627161, *3 (N.D. Ohio Aug. 17, 2011) (dismissal

for failure to prosecute appropriate when a pro se plaintiff fails to

provide a current address); Brown v. White, No. 2:09-CV-12902, 2010

WL 1780954, *1 (E.D. Mich. Apr. 30, 2010) (dismissing habeas case for

failure to provide current contact information and failure to exhaust

state remedies).

     Accordingly, for the reasons stated, the Court DISMISSES

WITHOUT PREJUDICE the civil rights complaint. The Court also

concludes that an appeal from this order cannot be taken in good faith.



                                    4
Case 5:20-cv-11407-JEL-DRG ECF No. 4 filed 08/10/20   PageID.12   Page 5 of 5



See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445

(1962). This case is closed and will not be reopened.

     IT IS SO ORDERED.

Dated: August 10, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 10, 2020.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    5
